Morton, C. J.
This is an action of contract to recover damages for a breach of the defendant’s contract to carry the plaintiff as a passenger on its railroad from Springfield to North Adams. It appeared at the trial that the plaintiff bought a ticket at Springfield, which entitled him to be carried to North Adams; that the defendant’s conductor refused to receive the ticket, and, when the train arrived at Pittsfield, the conductor, who was a railroad police officer, arrested the plaintiff for evading his fare, and delivered him into the custody of two police officers of Pittsfield, who detained him during the night in the place of detention «provided for arrested persons. The learned justice who presided in the Superior Court ruled that the plaintiff was entitled to recover damages for this arrest and imprisonment, for indignities which the plaintiff contended that he suffered at the hands of the Pittsfield police officers, for his mental suffering, and for sickness produced by a cold caught while confined.
The distinction between the rules of damages applicable in actions of contract and of tort appears to have been overlooked at the trial. Without inquiring whether all the elements of damage admitted by the court would be competent, if this had been an action of tort for an assault and false imprisonment, we are of opinion that too broad a rule was adopted in this case. Damages for a breach of a contract are limited to such as are *16the natural and proximate consequences of the breach, such as may fairly be supposed to enter into the contemplation of the parties when they made the contract, and such as might naturally be expected to result from its violation. The detention of the plaintiff during the night, his discomforts in the place of detention, the cold which he took by reason of the dampness of the cell, and the indignities he suffered from the police officers of Pittsfield, were not the immediate consequences of the breach of the defendant’s contract to carry the plaintiff to North Adams. They were the results of intervening causes, not the primary, but the secondary, effects of the breach of contract; and are too remote to come within the rule of damages applicable in an action of contract. Hobbs v. London & Southwestern Railway, L. R. 10 Q. B. 111. The plaintiff’s remedy for these wrongs, if proved, is by an action of tort. The defendant was not required to be ready to meet and contest these questions under a declaration alleging a breach of a contract to carry the plaintiff to North Adams. Exceptions sustained.
R. M. Morse, Jr., for the plaintiff, was first called upon.
G. S. Hale & C. F. Walcott, for the defendant, were not called upon.